DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interpretation under 35 U.S.C. §112(f)

Applicant’s arguments, see page 11, line 1 through page 12, line 5, filed July 18, 2022, with respect to the interpretation of claims 1-7 under 35 U.S.C. §112(f) have been fully considered and are noted. However, the arguments are not persuasive. While applicant has amended the claims, the new claims still use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 12, line 7 through page 13, line 21, and the amendment to independent claims 1, 8 and 16, filed July 18, 2022, with respect to the rejection of claims 1, 6-8, 14-18 and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Han et al. (U.S. Patent No. 10,089,936) have been fully considered and are persuasive. The rejection of claims 1, 6-8, 14-18 and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Han et al. (U.S. Patent No. 10,089,936) has been withdrawn.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a tone mapping component” configured to “generate, based on a previously-stored histogram, two or more pieces of tone mapping information, which are divided according to luminance” in claim1 ; “a high dynamic range (HDR) image generation component” configured to “generate an HDR image based on the tone mapping information and an image” in claim 1; “a cluster” configured “to generate, based on the histogram, two or more clustered histograms according to at least one threshold luminance value” in claim 1; “a tone mapping information generator” configured to “generate the tone mapping information based on the clustered histograms” in claim 1; “the tone mapping information generator generates, based on the clustered histograms, the tone mapping information including two or more tone mapping curves” in claim 4; “a luminance value calculator” configured to “calculate a luminance value for each pixel of the image” in claim 5; “a histogram generation component” configured to “generate the histogram indicating a frequency of pixels according to luminance values, based on a previous image corresponding to a previous frame” in claim 6;  “a luminance value calculator” configured to “calculate the luminance value for each pixel of the previous image” in claim 7; and “a histogram generator” configured to “generate the histogram based on the luminance values calculated by the luminance value calculator” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1, 3-8, 11-18 and 20 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 25, 2021